Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/616,791 filed on November 25, 2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on May 26, 2017 (Republic of Korea KR10-2017-0065275).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on 11/25/2019 are acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 11/25/2019, 3/12/2021, and 9/3/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh USPGPub 2015/0296106 A1 (hereafter Oh) in view of Konuma et al. USPGPub 2019/0204532 A1 (hereafter Konuma) and Min et al. KR 20120053836 A (cited in an IDS, hereafter Min, where reference will be made to the attached machine translation).
	Regarding claims 1-2 and 11, Oh teaches (Figs. 1, 2 and 4) “A lens moving apparatus (camera module of Figs. 1, 2 and 4, where the bobbin 32 holds lenses and is disposed for vertical movement, see paragraph 39) comprising:
a housing (housing 20);
a bobbin (holder module 30) disposed in the housing (30 is inside 20 see e.g. Fig. 2);
a coil (four first coils 31a-31d) disposed at the bobbin (four first coils 31a-31d are wound on holder module 30, see e.g. Fig. 1 and paragraph 37);
a magnet (permanent magnet 23) disposed at a side portion of the housing (see e.g. Fig. 2 and Fig. 4), the magnet comprising a first side surface facing the coil (inside lateral surface of 23 which faces e.g. coil 31a) and a 
a yoke (yoke 25) disposed at an upper portion of the housing (25 is disposed in housing 20 above 23 and thus at an upper portion of the housing 20 relative to magnet 23) so as to overlap the magnet in an optical-axis direction (see vertical overlap of 23 and 25 parallel to the optical-axis direction in Fig. 2).”
However, Oh does not explicitly teach “wherein 
a center line of the magnet is located at one side with respect to a baseline, …
the baseline is a straight line that passes through a center of the housing and that is perpendicular to an outer surface of the side portion of the housing at which the magnet is disposed, and 
the center line of the magnet is a straight line that passes through a center of the magnet between the first end and the second end thereof and that is perpendicular to the first side surface of the magnet.”
Konuma teaches (Fig. 15A) “A lens moving apparatus (lens drive device 1) comprising:
a housing (cover 2);
a bobbin (AF movable part 11) disposed in the housing (11 is inside cover 2);
a coil (first coil part 112) disposed at the bobbin (112 is at 11 see Fig. 7);
a magnet (first magnets 122A and 122C) disposed at a side portion of the housing (122A and 122C are disposed at the side portions of the housing), the magnet comprising a first side surface facing the coil (inner lateral side surface of e.g. magnet 122A which faces coil 112 see Fig. 15A) and a second side surface opposite the first side surface (outer lateral side surface of e.g. magnet 122A which is opposite the inner lateral side surface); and… wherein 
a center line of the magnet (the center line of magnet 122A along the y-direction in Fig. 15A) is located at one side with respect to a baseline (see Fig. 15A, paragraph [0146]: “Magnets 122A and 122C positioned on the two sides in the Y-direction are both disposed at positions shifted toward no-magnet-disposing part R relative to the center of lens holder 111”)…
the baseline is a straight line that passes through a center of the housing and that is perpendicular to an outer surface of the side portion of the housing at which the magnet is disposed (a line along the y-direction in Fig. 15A that passes through a center of the lens holder 111 which is also a center of the housing) , and 
the center line of the magnet is a straight line that passes through a center of the magnet between the first end and the second end thereof and that is perpendicular to the first side surface of the magnet (a line along the y-direction in Fig. 15A that passes through the center of magnet 122A).”
Konuma further teaches (paragraph [0147]) “With this configuration, the driving force generated by the interaction between the energization current through AF coil part 112 and the magnetic field arising from magnet 122A, the driving force generated by the interaction between the energization current through AF coil part 112 and the magnetic field arising from magnet 122B, and the driving force generated by the interaction between the energization current through AF coil part 112 and the magnetic field arising from magnet 122C can be balanced, so that the vector of the resultant force of the driving forces acting on AF movable part 11 (lens holder 111) can coincide with the optical axis. In other words, the moment acting on AF coil part 112 is canceled out.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the center line of the magnet be located at one side with respect to the baseline as taught by Konuma in the device of Oh, because Konuma teaches that such a configuration balances the forces so that the vector of the resultant force acting on the AF movable part coincides with the optical axis (see Konuma paragraph [0147]).

However, Oh and Konuma do not explicitly teach (claim 1) “a first recess abutting one end of the first side surface of the magnet is provided in a first end of the magnet, 
a second recess abutting the other end of the first side surface of the magnet is provided in a second end of the magnet.”
(claim 2) “wherein the first recess is formed by chamfering one corner located at the first end of the magnet, and the second recess is formed by chamfering one corner located at the second end of the magnet.”
(claim 11) “wherein the first recess is provided in a first corner that is one of two corners of the first end of the magnet, and the second recess is provided in a second corner that is one of two corners of the second end of the magnet.”


a housing (housing 690);
a bobbin (bobbin 210) disposed in the housing (210 is inside of 690);
a coil (coil block 250) disposed at the bobbin (see e.g. paragraph [0017]);
a magnet (magnet 610) disposed at a side portion of the housing (see e.g. Figs. 6 and 8), the magnet comprising a first side surface facing the coil (601 faces coil 250 see paragraph [0043]) and a second side surface opposite the first side surface (602 is opposite 601 see paragraph [0043]; and… 
wherein …
a first recess (the left-hand-side receiving groove 613 in Fig. 8) abutting one end of the first side surface of the magnet (left groove 613 is at the left-hand-side of the first side surface 601 of magnet 610, see Fig. 8) is provided in a first end of the magnet (the left-hand end), 
a second recess (the right-hand-side receiving groove 613 in Fig. 8) abutting the other end of the first side surface of the magnet (right groove 613 is at the right-hand-side of the first side surface 601 of magnet 610, see Fig. 8) is provided in a second end of the magnet (the right-hand end).”
(claim 2) “wherein the first recess is formed by chamfering one corner located at the first end of the magnet (see how the left corner of the surface 601 of magnet 610 has been cut-away or chamfered to form the first recess), and the second recess is formed by chamfering one corner located at the second end of the magnet (see how the right corner of the surface 601 of magnet 610 has been cut-away or chamfered to form the second recess).”
(claim 11) “wherein the first recess is provided in a first corner (the corner of the left-hand-side with the surface 601) that is one of two corners of the first end of the magnet (the second corner is the left-hand-side with the surface 602), and the second recess is provided in a second corner (the corner of the right-hand-side with the surface 601) that is one of two corners of the second end of the magnet (the second corner is the right-hand-side with the surface 602).”
 


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving grooves at either end of the first side of the magnet in cooperation with separation preventing units as taught by Min in the device of the Oh-Konuma combination because such a configuration prevents separation between the magnet and the housing while keeping the thickness of the magnet and the housing the same as one another as taught by Min (paragraphs [0068]-[0072]).
	
	Regarding claim 14, the limitations “wherein each of the first recess and the second recess overlaps the coil in a direction from the magnet to the bobbin” are met by the combination of the references Oh, Konuma and Min introduced for claim 1 as follows.  
	Min teaches the first end corner and the second end corner of the magnet 23 overlaps the coil 31a in a direction from the magnet to the bobbin (see Figs. 1 and 4).
	As introduced and combined above for claim 1, Min teaches chamfering the two corners of the magnet to become first and second recesses in order to prevent separation of the magnet from the housing. 
	When thus combined Oh and Min teach “wherein each of the first recess and the second recess (the recesses taught by Min at the corners of the magnet 23 of Oh) overlaps the coil in a direction from the magnet to the bobbin (the corners of the magnet 23 of Oh overlap coil 31a).”
	Regarding claim 17, the Oh-Konuma-Min combination teaches the lens moving apparatus according to claim 1,  and Oh further teaches “wherein the yoke has a T shape (paragraph [0035] “the yoke (25) may be formed with a centrally protrusive shape…  the yoke (25) is… preferably formed with an approximate “T” shape.).”
Regarding claim 18, the Oh-Konuma-Min combination teaches the lens moving apparatus according to claim 1, and Oh further teaches “wherein a lower surface of the yoke contacts an upper surface of the magnet (see contact between the lower surface of yoke 25 and the upper surface of magnet 23 in Figs. 2 and 4).”

Regarding claim 20, Oh teaches (Figs. 1,2 and 4) “A lens moving apparatus (camera module of Figs. 1, 2 and 4, where the bobbin 32 holds lenses and is disposed for vertical movement, see paragraph 39) comprising:
a housing (housing 20);
a bobbin (holder module 30) disposed in the housing (30 is inside 20 see e.g. Fig. 2);
a coil (four first coils 31a-31d) disposed at the bobbin (four first coils 31a-31d are wound on holder module 30, see e.g. Fig. 1 and paragraph 37);
a magnet (permanent magnet 23) disposed at a side portion of the housing (see Figs. 2 and 4); and
a yoke (yoke 25) disposed at an upper portion of the housing (25 is disposed in housing 20 above 23 and thus at an upper portion of the housing 20 relative to magnet 23), 
…wherein the yoke comprises:
a body (centrally protrusive shape of 25 see Fig. 1);
a first extension portion connected to the body and extending from the center line of the magnet toward the first end of the magnet (see paragraph [0035] the yoke is in a “T” shape around a centrally protrusive shape, thus the left-hand side of 25 in Fig. 4 is a first extension portion extending from the central protrusive shape toward the first end of the magnet); and
a second extension portion connected to the body and extending from the center line of the magnet toward the second end of the magnet (see paragraph [0035] the yoke is in a “T” shape around a centrally protrusive shape, thus the right-hand side of 25 in Fig. 4 is a second extension portion extending from the central protrusive shape toward the second end of the magnet).”
However, Oh does not explicitly teach “wherein the magnet comprises a first recess formed at a first end thereof and a second recess formed at a second end thereof.”
Min teaches (Fig. 8) “A lens moving apparatus (camera module with a voice coil motor) comprising:
a housing (housing 690);
a bobbin (bobbin 210) disposed in the housing (210 is inside of 690);
a coil (coil block 250) disposed at the bobbin (see e.g. paragraph [0017]);
a magnet (magnet 610) disposed at a side portion of the housing (see e.g. Figs. 6 and 8)…

Min further teaches (paragraphs [0068]-[0072]) that receiving grooves 613 are formed in the magnet 610 to accommodate the separation prevention units 637, such that the thickness of the magnet 610 is the same as the thickness of side-plate 630 of housing 690. Thus, separation between the magnet and the housing is prevented and the thickness of the housing and the magnet are kept the same as each other.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving grooves at either end of the first side of the magnet in cooperation with separation preventing units as taught by Min in the device of the Oh because such a configuration prevents separation between the magnet and the housing while keeping the thickness of the magnet and the housing the same as one another as taught by Min (paragraphs [0068]-[0072]).
However, Oh and Min fail to teach “wherein a center line of the magnet is located at one side with respect to a baseline, 
wherein the baseline is a straight line that passes through a center of the housing and that is perpendicular to an outer surface of the side portion of the housing at which the magnet is disposed, and the center line of the magnet is a straight line that passes through a center of the magnet between the first and second ends of the magnet and that is parallel to the baseline.”
Konuma teaches (Fig. 15A) “A lens moving apparatus (lens drive device 1) comprising:
a housing (cover 2);
a bobbin (AF movable part 11) disposed in the housing (11 is inside cover 2);
a coil (first coil part 112) disposed at the bobbin (112 is at 11 see Fig. 7);
a magnet (first magnets 122A and 122C) disposed at a side portion of the housing (122A and 122C are disposed at the side portions of the housing)…
wherein a center line of the magnet (the center line of magnet 122A along the y-direction in Fig. 15A) is located at one side with respect to a baseline (see Fig. 15A, paragraph [0146]: “Magnets 122A and 122C 
wherein the baseline is a straight line that passes through a center of the housing and that is perpendicular to an outer surface of the side portion of the housing at which the magnet is disposed (a line along the y-direction in Fig. 15A that passes through a center of the lens holder 111 which is also a center of the housing), and the center line of the magnet is a straight line that passes through a center of the magnet between the first end and the second ends of the magnet and that is parallel to the baseline (a line along the y-direction in Fig. 15A that passes through the center of magnet 122A).”
Konuma further teaches (paragraph [0147]) “With this configuration, the driving force generated by the interaction between the energization current through AF coil part 112 and the magnetic field arising from magnet 122A, the driving force generated by the interaction between the energization current through AF coil part 112 and the magnetic field arising from magnet 122B, and the driving force generated by the interaction between the energization current through AF coil part 112 and the magnetic field arising from magnet 122C can be balanced, so that the vector of the resultant force of the driving forces acting on AF movable part 11 (lens holder 111) can coincide with the optical axis. In other words, the moment acting on AF coil part 112 is canceled out.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the center line of the magnet be located at one side with respect to the baseline as taught by Konuma in the device of the Oh-Min combination, because Konuma teaches that such a configuration balances the forces so that the vector of the resultant force acting on the AF movable part coincides with the optical axis (see Konuma paragraph [0147]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh USPGPub 2015/0296106 A1 (hereafter Oh) in view of Konuma et al. USPGPub 2019/0204532 A1 (hereafter Konuma) and Min et al. KR 20120053836 A (cited in an IDS, hereafter Min, where reference will be made to the attached machine translation) as applied to claim 2 above, and further in view of Fujinaka USPGPub 2017/0059880 (hereafter Fujinaka).
Regarding claim 4, the Oh-Konuma-Min combination teaches the lens moving apparatus according to claim 2, wherein the center line of the magnet is spaced apart from the baseline by K (K being a positive real number) (see Konuma separation between the center line of the magnet and the baseline of the housing which we shall call K, which is a positive real number).” 
However, the Oh-Konuma-Min combination does not explicitly teach “K being greater than 0 and equal to or less than 0.5 mm.”
Fujinaka an actuator and lens barrel, where a central line, 68C, of a magnetic member, yoke 68, is offset from a baseline, Dm, by 1 mm or less, see paragraph 60.
Thus the prior art device of the Oh-Konuma-Min combination differs from the claimed invention by the numerical value of the separation distance between the center line of the magnet and the baseline of the housing. Fujinaka teaches that separations on the order of 1 mm or less are preferred. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the separation between the centerline of the magnet and the baseline of the housing to be between 0 and 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Allowable Subject Matter
Claims 3, 5-10, 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 3, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a horizontal length of the second recess is longer than a horizontal length of the first recess, and each of a horizontal direction of the second recess and a horizontal direction of the first recess is a direction parallel to a direction from the first end to the second end of the magnet.”
Claims 5-9 and 15 depend from claim 3 and are allowable for at least the reason stated above.
Regarding claim 10, the prior art, taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “an upper elastic member coupled to the upper portion of the housing, wherein the yoke is disposed on the upper elastic member, and
the housing comprises protrusions coupled to the upper elastic member and to the yoke.”
	Claim 13 depends from claim 10 and is allowable for at least the reason stated above.
	Regarding claim 12, the prior art, taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a center line of the yoke is located between the center line of the magnet and the baseline, and the center line of the yoke is a straight line that passes through a center of the yoke and is parallel to the baseline.”
	Regarding claim 16, the prior art, taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a horizontal length of the yoke is smaller than a horizontal length of the magnet, and a vertical length of the yoke is smaller than a vertical length of the magnet.”

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, Oh teaches (Figs. 1, 2 and 4) “A lens moving apparatus (camera module of Figs. 1, 2 and 4, where the bobbin 32 holds lenses and is disposed for vertical movement, see paragraph 39) comprising:
a housing (housing 20);
a bobbin (holder module 30) disposed in the housing (30 is inside 20 see e.g. Fig. 2);
a coil (four first coils 31a-31d) disposed at the bobbin (four first coils 31a-31d are wound on holder module 30, see e.g. Fig. 1 and paragraph 37);
a magnet (permanent magnet 23) disposed at a side portion of the housing (see e.g. Figs. 2 and 4); and
a yoke (yoke 25) disposed on the magnet (see Figs. 2 and 4).”
Konuma teaches “wherein a center line of the magnet (the center line of magnet 122A along the y-direction in Fig. 15A) is located at one side with respect to a baseline (see Fig. 15A, paragraph [0146]: “Magnets 
wherein the baseline is a straight line that passes through a center of the housing and that is perpendicular to an outer surface of the side portion of the housing at which the magnet is
disposed (a line along the y-direction in Fig. 15A that passes through a center of the lens holder 111 which is also a center of the housing), and the center line of the magnet is a straight line that passes through a center of the magnet between the first and second ends of the magnet and that is parallel to the baseline (a line along the y-direction in Fig. 15A that passes through the center of magnet 122A).”
	Min teaches “wherein the magnet comprises a first recess (the left-hand-side receiving groove 613 in Fig. 8) formed at a first end thereof (left-hand-side end) and a second recess (the right-hand-side receiving groove 613 in Fig. 8) formed at a second end thereof (right-hand-side end).”
	However, the prior art fails to teach or reasonably suggest “wherein the yoke is disposed in a symmetrical fashion with respect to the baseline and is disposed in an asymmetrical fashion with respect to the center line of the magnet” when taken in context of the claim as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osaka et al. USPGPub 2019/0107684 A1 “Lems Driving Device, Camera Module, and Camera-Equipped Device” Fig. 5 and paragraph [0066].
Kim et al. USPGPub 2019/0207685 A1 “Lens Driving Device, Camera Module, and Optical Device” Figs. 2 and 5, paragraphs [0242]-[0243].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872